retained new counsel, but nonetheless argues that the petition is not moot
                   because issues remain pending regarding whether real party in interest
                   benefitted from its prior counsel's use of allegedly confidential information
                   belonging to petitioner.
                               But here, petitioner's writ petition merely challenges the
                   district court's refusal to disqualify real party in interest's former counsel.
                   And because real party in interest has changed counsel, any issues
                   regarding the propriety of the district court's decision in this regard are
                   now moot. Personhood Nev. v. Bristol, 126 Nev. , 245 P.3d 572,
                   574 (2010) (noting that this court does not generally consider moot issues).
                   To the extent that petitioner now wishes to raise issues regarding real
                   party in interest's former counsel's alleged use of petitioner's supposedly
                   confidential information in the context of this petition, any such issues are
                   not properly before this court absent the district court's consideration of
                   these issues in the first instance. See NRS 34.170 (noting that mandamus
                   relief is available only when petitioner has no speedy and adequate legal
                   remedy available). Accordingly, we dismiss this petition.
                                It is so ORDERED. 1



                                                          ses-ttn3/4     J.
                                              Hardesty


                                                                Ova                          J.
                   Douglas                                      Cherry



                         'In light of this order, we deny as moot all pending motions in this
                   matter.

SUPREME COURT
         OF
      NEVADA
                                                          2
(Cl) 1947A    em
                cc: Hon. Mark R. Denton, District Judge
                     Carbajal & McNutt, LLP
                     The Quinlan Law Firm, LLC
                     Mainor Wirth
                     Snell & Wilmer, LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                  3
(0) 1947A mem